DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The applicant uses the term, ‘information locator’ throughout the claims. However, the term ‘information locator’ does not appear anywhere in the specification.
This presents a clarity issue, because one cannot be sure what the term ‘information locator’ is supposed to correspond to in the specification. 
It could be that this is new matter which is not supported in the originally filed specification. 
Or, at the very least, it is an unclear way of claiming the instant invention. The language used should correspond to the specification in such a way that one reading the claims should be able to turn to the specification to understand the clear meaning of each term.
The examiner should not have to merely guess at what the ‘information locator’ is supposed to mean in the specification, without it being clearly defined.

For the sake of further examination, the examiner grants little weight to the term ‘information locator’ pending further clarification in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elliot et al. (US 4961142).

The rejection below is the same as the rejection previously made for claim 12 and others. The examiner had argued that a credit card is itself a kind of identity document. New claim 30 recites a ‘general purpose identity card’. This is very vague language that could be construed to include a credit card since in some instances a credit card is accepted as a form of identification.

Elliot et al. teaches (column 5, lines 66+):
“there may be provided on the memory of the card, such as the programmable read only memory portion of the memory, data which will identify the organization which issued the card and the cardholder's account number, so that a terminal can determine the card type and read the account number and card issuer identification.  This information is arranged to be read electronically without authentication of the card terminal device to the card and is used by the terminal to formulate the derived key contained on the card.”

See also claims 6 and 7 of Elliot:
“6.  A method for executing a transaction using a personal identification 
device having stored identification data and an electronic transaction device, 
adapted to receive said identification device and read identification data 
therefrom, said transaction device including data processing means including a 
first control program and a plurality of program modules, said modules each 
including a module microprocessor, at least one stored transaction program and 
at least one stored module program for operating said module microprocessor, 
comprising: 
 
   connecting said identification device to said transaction device; 
 
   operating said data processing means of said transaction device under said 
control program to read said identification data from said identification 
device and to select one of said program modules and one of said stored 
transaction programs in accordance with said identification data; 
 
   operating said data processing means of said transaction device under said 
control program to load said selected transaction program from said selected 
program module: 
 
   operating said data processing means of said transaction device under said 
selected transaction program to execute portions of a transaction; 
 
   and operating said module microprocessor under said module program to 
execute portions of a transaction. 
 
   7.  A method as specified in claim 6 for use with a personal identification 
device having a device, microprocessor a plurality of program modules each 
having a primary encrypting key, further comprising operating said module 
microprocessor under said module program to compute said derived encryption key 
from said identification data.”

What is seen is that an encryption key for a financial transaction is derived from personal data on a personal identification device (e.g. card). This derived key is used to carry transaction information.

Elliot continues,
“The security measures, which are preferably used for financial transactions, make use of a non-reversible encrypting algorithm in which multiple computations are done on a number to be encrypted using another supplied number, which is held in secret and referred to as a key, to generate an encrypted number from which neither the original number nor the key can be obtained, except by a reverse decrypting process using the same algorithm and the same key.  Preferably the encrypting and decrypting algorithms are different, but are arranged so that if a given number is encrypted using a given algorithm and a given key, the decrypting process using the appropriate decrypting algorithm and the same key will result in the original number.”

Thus, the same key could be used in the decryption process, and the second key could plainly be derived the same way. In this way, since the key is derived from information that both sides of a financial transaction can possess, it is not necessary to send the key itself, making the transaction more secure.
While Elliot is not as explicit as he could be about this, it seems clear (and in any case it is at least obvious) that the transaction receiving end opposite the site where the card is located can derive the key in the same way that the card did, using the same personal identifying information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876